DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of “”e) herapran sulfate”, “(a) a poltsaccharide or and oligosaccharide”, and “an heraran sulfate mimetic” in the reply filed on 3/28/2022 is acknowledged.  The traversal is on the ground(s) that applicant has shown that all of the species are directed toward affecting the abnormal phosphorylation of the Tau protein.  This is not found persuasive because regardless of an association of the species towards some function does not negate the search and examination burden since, as set forth in the species requirement, it is noted that each species encompass different chemical and biological compounds that each have different structures and function by different means where the search of any one species will not necessarily reveal art one any other species, for example.
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-22 are pending.

Claims 5 and 9-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/28/2022.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 1 recites the broad recitation “neurodegenerative disease”, and the claim also recites “advantageously a Tauopathy” which is the narrower statement of the range/limitation and then further recites “in particular Alzheimer’s disease” which is an even narrower statement of the range/limitation(s). See also section “e)” of the claim which also recited broader and narrower limitations in regard to heparan sulfate.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
This rejection has been modified in view of the amendments to the claims filed 6/06/2019. The examiner has also emphasized by utilizing boldface print.
The instant invention is broadly drawn to the treatment of “a neurodegenerative disease” Page 14, lines 22-27 of the specification discloses the wide range of possible diseases considered for the instant invention, the diseases include vastly different conditions with different etiologies, for example. The method should provide for a method that predictably provides treatment of neurodegenerative diseases in general and for the recited Tauopathy and Alzheimer’s. One in the art should know what compounds to use to treat any of the embraced neurodegenerative diseases.
Clearly when one wishes to treat a neurodegenerative disease the desired outcome is to ameliorate the disease. The claimed and elected invention consists of essentially one active step: “administer at least one heparin sulfate mimetic which directly or indirectly affects an activity and/or and expression level of. . .” One in the art would be required to perform undue trial and error experimentation beyond the recited steps and furthermore beyond the teachings and evidence provided in the instant specification to practice the claimed invention. The specification fails to provide adequate guidance or working examples that would show by correlation the practice of the claimed invention. 
For Example, there are numerous different heparin-glucosamine 3-O-sulfotranferases known in the art which all have different biological activities (See for example Bruinsma et al  Acta Neuropathol. Vol.119:211-220, 2010, cited by applicant) where it is clear from the prior art that while associated with Alzheimer’s disease, their actual function was not known. The specification makes it clear that all heparan sulfates and heparan sulfate mimetics are included in the scope of the invention, see pages 14-15 of the specification, for example. The claims as amended 6/6/2019 require that the agent used is a heparan sulfate mimetic that has a capacity to indirectly or directly affect an activity and/or and expression level of any of the recited “a)-f)”. The specification does not provide guidance as to which heparan sulfate mimetic provide for the different properties as required in “a)-f)”.
 The specification appears to provide only a method to screen for a modulator, but not predictably a modulator that would function ultimately in the modulation of a neurodegenerative disease. The prior art nor the instant specification, for example, provide guidance on different heparan-glucosamine 3-O-sulfotranferases and their role in any particular neurodegenerative disease especially in the context of how one in the art would know to modulate any particular heparan-glucosamine 3-O-sulfotranferases in a treatment or what heparin sulfate mimetics would function as reqired from “a)-f)” and have the capacity to treat a neurodegenerative disease. 
The specification provides examples that show effects of inhibiting 3-OST-2/HS3ST2 in zebra fish and also measures of 3-OST-2/HS3ST2 in AD patients. The specification however does not show a correlation of the levels of 3-OST-2/HS3ST2 and any modulation of a 3-OST-2/HS3ST2 that would provide for a modulation of an Alzheimer’s disease or furthermore any other neurodegenerative disease. The prior art has already established that 3-OST-2/HS3ST2 levels are associated with Alzheimer’s disease (See for example Bruinsma et al.  Acta Neuropathol. Vol.119:211-220, 2010, cited by applicant) and applicants specification does not provide any readily apparent evidence of the causation of the levels of (See for example Bruinsma et al.  Acta Neuropathol. Vol.119:211-220, 2010, cited by applicant) in Alzheimer’s disease let alone to vast scope of neurodegenerative diseases in general and the role of even the scope of heparan-glucosamine 3-O-sulfotranferases in the disease state. 
One in the art would clearly not be capable of predictably knowing what compounds could be used to modulate/treat a neurodegenerative disease without further and an undue amount of trial and error experimentation.
The instant specification shows examples of SAMP8 model mice that were treated with known heparin mimics such as F6 did better in swimming mazes compared to untreated controls. The examples appear to provide limited scope. The claims are much broader than the examples provided where it appears that the examples provide one in the art with a place to start in finding potential compounds for treating AD, however there is no correlation provided with any other disease or compounds. It has already been shown in the prior art that compounds mimicking heparan sulfate can compete with heparan sulfate in binding Tau, for example.
Schworer et al (Chem Eur J. Vol.19:6817-6823, 2013) describe screening HS mimic oligosaccharides and assert that finding compounds that may provide interactions with BACE1 or and potential to lower AB represent an initial step in determining compounds as lead compounds for potential use as therapeutic compound to potentially treat Alzheimer’s disease, for example (see abstract and conclusion, for example). 
Wang et al (Chem CommunicationsVol.54:10120-10123, 2018) also describe screening heparin like oligosaccharides and found species that bind Tau. These findings again are indicated to be a first step in finding effective prevention and treatment strategies for taupothies (see conclusion, for example). 
Ma et al. (Curr Pharm Des Vol.13(15):1607-1616, 2007) have also reported on oligosaccharides as potential therapeutics in Alzheimer’s disease. Ma et al also refer to the prospect of utilizing such compounds as potential therapeutics. See page 6 and 9-11, for example. Ma et al do assert that the rationales behind utilizing heparin oligosaccharides for treatment of senile dementia are rather complicated. It is asserted that even with all of the progress in this area, considerable research is still required. 
See also Zhang et al (BioMed Research International Vol.2014, 14 pages, 2014) who also review the use of oligosaccharides as potential treatment for Alzheimer’s, for example (see “Conclusion and Perspectives”, for example).
It is clear, from at least the four reference above that there is much work and experimentation to provide for even one effective heparin like oligosaccharide to treat just one disease. Applicants claims embrace all potential heparin mimics that may function directly or indirectly to treat Alzheimer’s and further for a wide range of potential neurological diseases.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN MCGARRY whose telephone number is (571)272-0761. The examiner can normally be reached M-Th/F 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571 272 1600. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN MCGARRY/Primary Examiner, Art Unit 1635